Title: From George Washington to Lord Cornwallis, 8 January 1777
From: Washington, George
To: Cornwallis, Charles, second earl of



My Lord
Morris Town 8th Jany 1777

Your Lordship’s Favor of yesterday was delivered to me by the Officer who met your Flag of Truce.
You may be assured that no Molestation will be offered to the Convoy of Money and Stores which General D’Heister means to send to the Hessians taken at Trenton, or to the Surgeon and Medicines for the wounded at Princetown, by any part of the regular Army under my command. But I cannot answer for the Militia, who are resorting to Arms in most parts of this State, and exceedingly exasperated at the Treatment they have met with from both British and Hessian Troops.
I therefore thought it most advisable to direct Capt. Barry, the Bearer of this, to give a safe Conduct to the Hessian Baggage as far as Philadelphia, and the Surgeon and Medicines to princetown.
I have no objection to the Hessian Serjeant and twelve Men’s attending their Baggage till it is delivered to their Countrymen, but cannot consent to their carrying their Arms, as I think none but bad consequences can ensue from such a Measure. I am with due Respect my Lord Your Lordships most obt Servt

Go: Washington

